DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are pending.
Claims 11-19 are withdrawn.	

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (US 20170196368 A1), herein referred to as Liu.
Regarding claim 1, Liu discloses an inflatable mattress (inflatable bed 10), comprising: a first cavity body, a second cavity body, and a third cavity body (see Figure 1 below; first cavity body is formed by top sheet 11, side wall 13, and bottom sheet 12, second cavity body defined by corner edge of top sheet 11, side wall 13, and second tensioning structure 15, and third cavity body is defined by top sheet 11 and second tensioning structure 15); wherein the first cavity body comprises a top wall (top sheet 11), a bottom wall (bottom sheet 12), and a side surrounding wall (side wall 13), the top wall and/or the bottom wall serves as a lying part on which a user lies down, and a first air cavity is formed by the top wall, the bottom wall, and the side surrounding wall (air chamber is formed between top sheet and bottom sheet, see FIGS. 5, 9, 12, 13, 16, 19, 21, and 22); the second cavity body is disposed at a junction between the lying part and the side surrounding wall and the second cavity body together with an outer wall surface of the lying part and an outer wall surface of the side surrounding wall form a second air cavity (see Figure 1 below; formed from I-beam 151, side wall 13, and top sheet 11), and the third cavity body is disposed at a junction between the lying part and the second cavity body and the third cavity body together with an outer wall surface of the second cavity body and the outer wall surface of the lying part form a third air cavity (see Figure 1 below; formed from top sheet 11 and I-beam 151); and a height of the third cavity body is lower than a height of the second cavity body in a height direction of the inflatable mattress when in use (see Figure 1 below). 

    PNG
    media_image1.png
    685
    583
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Liu discloses the top wall is disposed as the lying part, but does not explicitly disclose both the lying part and the bottom wall are provided with supporting straps, and at least one of the supporting straps on the lying part is connected with at least one of the supporting straps on the bottom wall by a respective limiting pull strap. Liu however, teaches in an alternate embodiment a first tensioning structure comprising top and bottom forks respectively coupled to top sheet 11 and bottom sheet 12 where the top and bottom forks are connected by drawstring therebetween. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu with an integrally formed tensioning structure as since it has been held that making separable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.
Regarding claim 3, Liu discloses the inflatable mattress further comprises a fourth cavity body, and the fourth cavity body is disposed at a junction between the bottom wall and the side surrounding wall and the fourth cavity body together with an outer wall surface of the bottom wall and the outer wall surface of the side surrounding wall form a fourth air cavity (see Figure 2 below; fourth cavity body formed by side wall 13, bottom sheet 12, and second I-beam 161).

    PNG
    media_image2.png
    490
    374
    media_image2.png
    Greyscale

Figure 2
Regarding claim 4, Liu discloses both the top wall and the bottom wall are provided as the lying parts. Examiner notes for inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) where both sides of the inflatable mattress are identical in structure and can therefore be used to lay on. Liu does not explicitly disclose each of the lying parts is provided with supporting straps, and the respective supporting straps of the two lying parts are connected by limiting pull straps. It would have been obvious to one of ordinary skill in the art 
Regarding claim 5, Liu discloses the second cavity body and the third cavity body adjacent to each other are used as a support group, and the first cavity body is symmetrically provided with two support groups which are provided on the two opposite sides in the height direction of the inflatable mattress (see FIG. 12; top and bottom structures are identical). Examiner notes each of the cavities formed by I-beams 151 and 161 provide structural support in shaping the inflatable mattress.
Regarding claim 6, Liu discloses the second cavity body and the third cavity body are both distributed in a shape of two concentric rectangles. See FIG. 15, second and third cavity bodies are formed from coupling top sheet 11, side wall 13, and second tensioning structure 15 which is disposed around the top perimeter of the air mattress.
Regarding claim 7, Liu discloses each supporting strap is a closed loop-shaped supporting strap, a honeycomb-structured circular supporting strap, a straight-strip supporting strap, a vertical-strip supporting strap, a single-strip wavy supporting strap, or a closed wavy supporting strap. See FIG. 15, first tensioning structure 14 is arranged along straight-strips.
Regarding claim 8, Liu discloses the first air cavity, the second air cavity, and the third air cavity communicate with one another. First and second I-beams 151 and 161 are provided with air holes 154 and 164 to allow airflow into each of the formed air chambers.
Regarding claim 9, Liu discloses the inflatable mattress comprises a valve (air valve 30), the valve is disposed on the side surrounding wall, and the valve is configured to communicate the first air 
Regarding claim 10, Liu discloses the inflatable mattress further comprises an inflating pump (air pump 20) which is disposed on the side surrounding wall and configured to inflate the inflatable mattress (see FIG. 6).
Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
Applicant argues with regard to claim 1 that Liu fails to disclose “the second cavity body together with an outer wall surface of the lying part and an outer wall surface of the side surrounding wall form a second air cavity.” Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “only one second air cavity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues with regard to claim 1 that Liu fails to disclose “the third cavity body together with an outer wall surface of the second cavity body and the outer wall surface of the lying part form a third air cavity.” Examiner respectfully disagrees. The second air cavity comprises I-beams 151, top sheet 11 and side wall 13. The third air cavity comprises a shared wall with the I-beams 151 of the second air cavity and the top sheet 11. The limitations of the claim are therefore met where an outer wall of the second air cavity in the form of one of the I-beam sections 151 makes up at least a portion of the walls of the third air cavity.
Finally, applicant argues with regard to the Liu reference that the technical problem solved by the present application is different from that of Liu. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")
Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. Although it is not explicitly stated in the reference of Liu, the assertion that the invention of Liu doesn’t solve the technical problem of the present application cannot be substantiated.
The rejection of claim 1 under 35 U.S.C. §102 stands. The rejections of claims 2-10 under 35 U.S.C. §103 also stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable mattresses relevant in scope and structure to the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/14/2022